—Judgment unanimously affirmed, with costs. Memorandum: We find that the highest and best use of the subject property was for continued industrial use for storage purposes. In determining the fair market value of the property, the court properly considered the influence of Corning Glass Works upon the market. We concur in the court’s adjustments to the comparable sale, and we conclude that the court’s determination of fair market value is proper and is consistent with the highest and best use of the property. (Appeals from judgment of Court of Claims, Hanifin, J.—appropriation.) Present—Doerr, J. P., Boomer, Green, Pine and Balio, JJ.